Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 31, 2022

                                    No. 04-22-00260-CR

                       EX PARTE Jorge Favian Dominguez ORTIZ,

                       From the County Court, Kinney County, Texas
                                 Trial Court No. 10364CR
                        Honorable Roland Andrade, Judge Presiding


                                       ORDER

      On its own motion, a majority of the justices have voted to consider this appeal en banc.

      It is ORDERED that the State’s First Amended Brief is ACCEPTED.

       It is ORDERED that Appellant’s Unopposed First Motion to Extend Time to File
Appellant’s Reply Brief is GRANTED. Appellant’s reply brief is due on or before September
26, 2022.

                                                                  PER CURIAM



ATTESTED TO: ___________________________
                MICHAEL A. CRUZ,
                Clerk of Court